DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 2/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 255-259 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/15/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 238-243,246-247, 250-253 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Proctor et al. (US2013089769A1; hereinafter, Proctor).	
Regarding claim 238, Proctor discloses an electrochemical cell, which comprises:
a. an anode selected from aluminum, gallium, indium, thallium and alloys comprising at least one of these (anode electrode unit can be formed of the oxidizable metal… aluminum, [0005]);
b. a cathode current collector ([0005]); and 
c. a porous, non-conductive spacer between the cathode current collector and anode (separator unit or separator layer 70… electrically insulating, porous, [0135]).
Regarding claim 239, Proctor discloses an electrochemical cell of 238, as set forth above, and further discloses the anode is aluminum or an alloy comprising aluminum (anode electrode unit can be formed of the oxidizable metal… aluminum, [0005]).
Regarding claim 240, Proctor discloses electrochemical cell of claim 238, as set forth above, and further discloses the cathode current collector is the graphite allotrope of carbon ([0005]).
Regarding claim 241, Proctor discloses the electrochemical cell of claim 238, as set forth above, and further discloses the porous, non- conductive spacer is selected from an glass wool (the following materials may be used as separator material 72 : Glass fiber filter paper, [0135]).
claim 242, Proctor discloses the electrochemical cell of claim 238, as set forth above, and further discloses that a single electrolyte solution in contact with both the anode and cathode current collector of the cell (bring the anode and cathode electrode units in contact with the electrolyte body, [0004]).
Regarding claim 243, Proctor discloses the electrochemical cell of claim 242, as set forth above, wherein the electrolyte solution comprises water as a solvent ([0281]).
Regarding claim 244, Proctor discloses the electrochemical cell of claim 242, as set forth above, wherein the electrolyte solution comprises an alcohol as a solvent (ethylene glycol, [0281]).
Regarding claim 246, Proctor discloses the electrochemical cell of claim 242, as set forth above, wherein the electrolyte solution comprises an oxidant (zinc perchlorate, [0238]) and a metal salt (zinc chloride, [0238]).
Regarding claim 247, Proctor discloses the electrochemical cell of claim 246, as set forth above, wherein the oxidant is a salt (zinc perchlorate, [0238]), and wherein the oxidant and metal salt (zinc chloride, [0238]) have different anion components.
Regarding claim 250 and 251, Proctor discloses the electrochemical cell of claim 242, as set forth above, wherein the electrolyte solution comprises a base, wherein the base is sodium hydroxide ([0238]).
Regarding claim 252, Proctor discloses the electrochemical cell of claim 242, as set forth above, wherein the electrolyte solution comprises water, an oxidant, a metal salt and a base (water, zinc perchlorate, zinc chloride, sodium hydroxide [0238]).
Regarding claim 253, Proctor discloses method of generating electricity, which comprises connecting an electrochemical cell of claim 242, as set forth above, to a load .
7.	Claim(s) 254 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Proctor et al. (US2013089769A1; hereinafter, Proctor) and evidenced by Larson (US20030042872A1; hereinafter, Larson).
Proctor discloses the battery of claim 238, as set forth above. Proctor further discloses that the battery can be recharged (Proctor, [0091]). Larson discloses that when batteries are recharged, the electrolytic decomposition of water into hydrogen in oxygen can occur (Larson, [0005]). Therefore, it is presumed that the battery in Proctor could experience the same electrolytic decomposition when recharged, and therefore generate hydrogen, as it discloses the use of water as a solvent for the electrolyte (Proctor, [0192]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 245 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proctor et al. (US2013089769A1; hereinafter, Proctor) in view of Meng et al. (US20160285130A1; hereinafter, Meng).
Proctor discloses the electrochemical cell of 244, as set forth above. Proctor discloses that alcohols such as ethylene glycol can be used as a solvent for the electrolyte ([0192]). However, Proctor does not explicitly disclose ethanol as a solvent for the electrolyte. 
Meng teaches of an electrolytic solution for batteries. Meng further teaches that an organic solvent (Abstract), such as ethanol ([0130]), can be used as a solvent for electrolytic solutions in batteries. Meng also teaches that other solvents can be used, such as ethylene glycol ([0126]).
It would have been obvious for a person having ordinary skill in the art to replace the electrolyte solvent described in Proctor with the ethanol electrolyte solvent described in Meng since both the solvent in Proctor and the solvent in Meng are being used as a solvent for an electrolyte in a battery. Since both Meng and Proctor suggest similar electrolytic solvents can be used, such as ethylene glycol, one of ordinary skill in 
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550
U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
12.	Claim 248-249 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proctor et al. (US2013089769A1; hereinafter, Proctor) in view of Aluminum Industrie AG (CH245180A; hereinafter, CH245180A, cited in IDS of 2/17/2021, see machine translation).
Regarding claim 248 and 249, Proctor discloses the electrochemical cell of claim 247.
Proctor does not disclose the oxidant is a salt of peroxydisulfate and the metal salt is a metal salt of sulfate or the peroxydisulfate salt is sodium peroxydisulfate and the metal sulfate salt is sodium sulfate.
CH245180A teaches of the use of sodium peroxydisulfate (sodium persulfate) and sodium sulfate as metal salts in a battery (lines 15-25, 30-36 of machine translation).
It would have been obvious for a person having ordinary skill in the art to replace the metal salts used in Proctor with sodium peroxydisulfate and sodium sulfate salts described in CH245180A since the metal salts in Proctor and the metal salts in CH245180A are both used as metal salts in a battery. Since the metal salts in Proctor 
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550
U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT M HOSTERT whose telephone number is (571)272-1066.  The examiner can normally be reached on M-F 8:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/B.M.H./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727